Citation Nr: 1030226	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-21 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a temporary total evaluation based on 
convalescence following hospitalization, related to a left 
plantar fasciitis disorder, effective August 24, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin





INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida.

The Board previously denied the Veteran's claim for a temporary 
total evaluation based on convalescence following 
hospitalization, in an April 2009 decision.  Subsequently, the 
Veteran filed a timely appeal to this Board decision, and in 
March 2010, pursuant to a Joint Motion for Remand, the Court 
vacated the Board's decision and remanded the case to the Board 
for further development and readjudication in compliance with 
directives specified.

The Board has recharacterized the Veteran's claim on appeal, as 
reflected on the title page, as to make clear the basis for this 
claim.  

The  issue of entitlement to service connection for left 
plantar fasciitis, to include as secondary to left ankle 
arthritis, has been raised by the Veteran's submission of 
an October 2007 statement from a VA orthopedic surgeon and 
the March 2010 Joint Motion for Remand, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran presently seeks to establish entitlement to a 
temporary total evaluation based on convalescence following 
hospitalization, related to a left plantar fasciitis disorder, 
effective August 24, 2007.

As an initial matter, the March 2010 Joint Motion for Remand, in 
part, instructed the Board to develop and adjudicate the 
Veteran's service connection claim for left plantar fasciitis, to 
include as secondary to left ankle arthritis.  However, the Board 
presently does not have jurisdiction over this claim, as this 
claim has not been perfected on appeal.  See 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.200, 20.201, 20.202 
(2009).  As made explicitly clear in Roy v. Brown, 5 Vet. 
App. 554 (1993), the "perfecting of an appeal to the [Board] is 
part of a clear and unambiguous statutory and regulatory scheme 
which requires the filing of both [a Notice of Disagreement] and 
a formal appeal."  Id. at 555.  In the absence of a properly 
perfected appeal, the Board is without jurisdiction to undertake 
development, or determine the merits, a particular claim.  See 
38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).  
Therefore, as outlined in the introduction, the Board has 
referred the Veteran's service connection claim for left plantar 
fasciitis, to include as secondary to left ankle arthritis, to 
the agency of original jurisdiction for appropriate development 
and adjudication in the first instance.  

The Board presently only has jurisdiction over the Veteran's 
claim for a temporary total evaluation based on convalescence 
following hospitalization, related to a left plantar fasciitis 
disorder, effective August 24, 2007.  Jurisdiction was conferred 
upon the Board with respect to the Veteran's claim for a 
temporary total evaluation based on convalescence following 
hospitalization, related to a left plantar fasciitis disorder, 
only after (i) the agency of original jurisdiction issued an 
October 2007 determination, adjudicating this claim in the first 
instance; (ii) the Veteran filed a timely October 2007 Notice of 
Disagreement with this determination; (iii) a June 2008 Statement 
of the Case issued; and (iv) the Veteran submitted a June 2008 
Appeal to Board of Veterans' Appeals (VA Form 9).  Id.  

Although the March 2010 Joint Motion for Remand vacated the 
Board's, April 2009 denial of the Veteran's temporary total 
evaluation based on convalescence following hospitalization, 
related to a left plantar fasciitis disorder, effective August 
24, 2007, this matter has been properly perfected on appeal and 
the Board retains jurisdiction over this claim.  The Board, 
however, finds that this claim is inextricably intertwined with 
the now pending service connection claim for left plantar 
fasciitis, to include as secondary to left ankle arthritis, being 
referred to the agency of original jurisdiction, as the outcome 
of that claim may have a bearing the present claim on appeal.  
The appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Following adjudication of the Veteran's 
service connection claim for left plantar 
fasciitis, to include as secondary to left 
ankle arthritis, by the agency of original 
jurisdiction, the RO/AMC should review the 
claims file  and determine if any additional 
notice or development efforts are required 
with respect to the Veteran's claim for a 
temporary total evaluation based on 
convalescence following hospitalization, 
related to a left plantar fasciitis disorder, 
effective August 24, 2007.  If further action 
is required, it should be undertaken prior to 
further claim adjudication.

2.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional information 
and comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim as 
a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



